Exceptions overruled. Mr. Lord filed a petition for a writ of mandamus against various officers of the Winchester school system to compel the chairman of the school committee “through” the superintendent of schools to recover certain extra compensation theretofore paid to school teachers holding the degree of master of arts or doctor of philosophy. He also seeks relief, not fully defined, against the town treasurer with respect to future payments of such compensation. A justice of the Superior Court was warranted in refusing, as matter of discretion, an order of notice. This action could reasonably have been based upon the irregular form of the petition, without more. See Garden Homes, Inc. v. District Court of Somerville, 336 Mass. 432, 434, and cases cited. We do not suggest, however, that there would be merit in Mr. Lord’s contentions upon a more precise petition. See G. L. c. 71, §§ 37, 38 (as amended through St. 1960, c. 333, § 2), 38G (as amended through St. 1960, c. 333, § 1); Attorney Gen. v. Ware, 328 Mass. 18, 20.